In an action by the infant plaintiff to recover damages for personal injuries and by his father for medical expenses and loss of services, the defendant appeals from a judgment in favor of the plaintiffs entered after a nonjury trial. Judgment unanimously affirmed, with costs. The infant plaintiff, four and a half years old, and his family were tenants in a large housing project operated by the appellant. The project covers 47 acres, had 3,500 families with over 5,000 children. The infant was playing with other children in July, 1949, in and around a sprinkler-shower which was one of four in the project area set up by appellant on a concrete walk for the benefit of the children. While the infant was running in and out of the water spray, a large boy on a bicycle rode through the spray of the shower and collided with the infant. The appellant’s rules prohibited bicycle riding in the project and provided *729that a bicycle taken by a guard from a child riding in the project might be recovered by the parents only on payment of a fine of $1. There were signs in all the pathways prohibiting bicycle riding. Nevertheless, the evidence warranted the findings that the rules were not effectively enforced, that bicycles were continuously propelled in the area of the shower and that there was inadequate general supervision on the day of the accident, which was a proximate cause of the injury to the infant. “ Negligence arises from breach of duty and is relative to time, place and circumstances.” (Caldwell v. Village of Island Parle, 304 N. Y. 268, 274.) Present — Nolan, P. J., Carswell, Adel, MaeCrate and Beldock, JJ.